Citation Nr: 0626473	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, prior to 
August 30, 2002, for scars, disfigurement, post operative 
removal of adamantinoma and tracheotomy, moderate.

2.  Entitlement to a rating in excess of 30 percent, after 
August 30, 2002, for scars, disfigurement, post operative 
removal of adamantinoma and tracheotomy, moderate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1941 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which in part continued the veteran's 10 
percent rating for the service-connected facial and neck 
scars.  Effective in August 2002, the rating was increased to 
30 percent.  Accordingly, the issue on appeal has been 
restylized to so reflect. 

In July 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

Regretfully, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

REMAND

In December 2005, the Board remanded the claim so as to 
afford the veteran an examination of his disfiguring facial 
and neck scars.  Specifically, in order to comply with 
applicable regulations, the Board requested that unretouched 
color photographs be taken in conjunction with the 
examination and included in the claims file.  Although the 
March 2006 examination indicates such photos were taken, they 
were not included in the file.  As they may provide a basis 
for increasing the veteran's rating, they must be obtained.  

While further delay of this case is regrettable, due process 
considerations require such action.  Accordingly, the case is 
REMANDED for the following action:

Obtain the color photographs taken in 
conjunction with the veteran's March 2006 
VA scars examination and reevaluate the 
veteran's claims under both the old and 
new scar ratings found in 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2001) and 
38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


